Citation Nr: 1008259	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-31 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a L4-L5 pinched nerve.  

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for right knee degenerative joint disease.  

3.  Entitlement to an increased disability evaluation for the 
Veteran's bilateral hallux valgus with bunions, pes planus, 
hammertoes, and dorsal and plantar callouses, currently 
evaluated as 50 percent disabling.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to July 1981 
and from November 1981 to July 1984.  

In March 2004, the Jackson, Mississippi, Regional Office 
(RO), in pertinent part, denied both an increased disability 
evaluation for the Veteran's bilateral hallux valgus with 
bunions, pes planus, hammertoes, and dorsal and plantar 
callosities and a total rating for compensation purposes 
based on individual unemployability.  In April 2004, the 
Veteran submitted a notice of disagreement (NOD) with that 
decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 RO decision which 
determined that new and material evidence had been received 
to reopen the Veteran's claims of entitlement to both a L4-5 
pinched nerve and right knee degenerative joint disease and 
denied the claims on the merits.  

As to the issues of whether new and material evidence has 
been received to reopen the Veteran's claims of entitlement 
to service connection for a L4-5 pinched nerve and right knee 
degenerative joint disease, the Board is required to consider 
the question of whether new and material evidence has been 
received to reopen the Veteran's claims without regard to the 
RO's determination in order to establish the Board's 
jurisdiction to address the underlying claim and to 
adjudicate the claim on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of service connection for a chronic lumbar spine 
disorder and a chronic right knee disorder to include 
degenerative joint disease are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the Veteran 
if further action is required on his part.  

In May 1994, the Veteran submitted a claim of entitlement to 
service connection for a bilateral ankle disorder.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  Therefore, the issue is referred to the RO for 
action as may be appropriate.  


FINDINGS OF FACT

1.  In March 2004, the RO denied service connection for a L4-
L5 pinched nerve.  The Veteran was informed in writing of the 
adverse decision and his appellate rights in March 2004.  He 
did not submit a notice of disagreement with the decision.  

2.  Additional relevant original service medical records have 
been received.  

3.  In March 2004, the RO denied service connection for right 
knee degenerative joint disease.  The Veteran was informed in 
writing of the adverse decision and his appellate rights in 
March 2004.  He did not submit a notice of disagreement with 
the decision.  

4.  Additional relevant original service medical records have 
been received.  


CONCLUSIONS OF LAW

1.  The March 2004 RO decision denying service connection for 
a L4-5 pinched nerve is final.  New and material evidence 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for a L4-5 pinched nerve has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(c), 
3.159, 3.326(a), 20.1103 (2009).  

2.  The March 2004 RO decision denying service connection for 
right knee degenerative joint disease is final.  New and 
material evidence sufficient to reopen the Veteran's claim of 
entitlement to service connection for right knee degenerative 
joint disease has been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(c), 3.159, 3.326(a), 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's application to reopen his claims for 
service connection, the Board observes that the RO issued a 
VCAA notice to the Veteran in July 2007 which informed him of 
the evidence generally needed to support an application to 
reopen a claim of entitlement to service connection, a claim 
of entitlement to service connection, and the assignment of 
an evaluation and effective date for an initial award of 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his application.  
The VCAA notice was issued to the Veteran prior to the 
October 2007 from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
There remains no issue as to the substantial completeness of 
the Veteran's application.  All relevant facts have been 
developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2009).  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet.App. 1 (2006); Shinseki v. Sanders, 556 
U.S. ___ (2009).  


II.  Application to Reopen

A.  Lumbar Spine 

Generally, absent the filing of a NOD within one year of the 
date of mailing of the notification of the initial review and 
determination of a veteran's claim and the subsequent filing 
of a timely substantive appeal, a rating determination is 
final and is not subject to revision upon the same factual 
basis except upon a finding of clear and unmistakable error. 
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.200, 20.300, 20.1103 (2009).  

1.  Prior RO Decision 

In March 2004, the RO denied service connection for a L4-L5 
pinched nerve as a back disorder was not shown during active 
service.  The Veteran was informed in writing of the adverse 
decision and his appellate rights in March 2004.  He did not 
submit a NOD with the decision.  

2.  New and Material Evidence

The provisions of 38 C.F.R. § 3.156 (2009) direct, in 
pertinent part, that:

  (a)  General.  A claimant may reopen a 
finally adjudicated claim by submitting 
new and material evidence.  New evidence 
means existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.  

***

  (c)  Service department records.  (1) 
Notwithstanding any other section in this 
part, at any time after VA issues a 
decision on a claim, if VA receives or 
associates with the claims file relevant 
official service department records that 
existed and had not been associated with 
the claims file when VA first decided the 
claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this 
section.  Such records include, but are 
not limited to:  (i) Service records that 
are related to a claimed in-service 
event, injury, or disease, regardless of 
whether such records mention the veteran 
by name, as long as the other 
requirements of paragraph (c) of this 
section are met; (ii) Additional service 
records forwarded by the Department of 
Defense or the service department to VA 
any time after VA's original request for 
service records; and (iii) Declassified 
records that could not have been obtained 
because the records were classified when 
VA decided the claim.  

  (2)  Paragraph (c)(1) of this section 
does not apply to records that VA could 
not have obtained when it decided the 
claim because the records did not exist 
when VA decided the claim, or because the 
claimant failed to provide sufficient 
information for VA to identify and obtain 
the records from the respective service 
department, the Joint Services Records 
Research Center, or from any other 
official source.  

  (3)  An award made based all or in part 
on the records identified by paragraph 
(c)(1) of this section is effective on 
the date entitlement arose or the date VA 
received the previously decided claim, 
whichever is later, or such other date as 
may be authorized by the provisions of 
this part applicable to the previously 
decided claim.  

  (4)  A retroactive evaluation of 
disability resulting from disease or 
injury subsequently service connected on 
the basis of the new evidence from the 
service department must be supported 
adequately by medical evidence.  Where 
such records clearly support the 
assignment of a specific rating over a 
part or the entire period of time 
involved, a retroactive evaluation will 
be assigned accordingly, except as it may 
be affected by the filing date of the 
original claim.  

The additional documentation submitted since the March 2004 
rating decision denying service connection for a L4-5 pinched 
nerve includes additional original service treatment records 
pertaining to the Veteran's first period of active service 
which were not previously of record; were submitted by the 
Veteran; and relate to his lumbar spine complaints and 
treatment thereof.  Such additional service documentation 
mandates that the Veteran's claim for service connection for 
a L4-5 pinched nerve be reopened.  38 C.F.R. § 3.156(c) 
(2009).  

B. Right Knee 

1.  Prior RO Decision 

In March 2004, the RO denied service connection for right 
knee degenerative joint 


disease as a right knee disorder was not shown during active 
service and the Veteran's arthritis was not manifested to a 
compensable degree within one year of service separation.  
The Veteran was informed in writing of the adverse decision 
and his appellate rights in March 2004.  He did not submit a 
NOD with the decision.  

2.  New and Material Evidence

The additional documentation submitted since the March 2004 
rating decision denying service connection for right knee 
degenerative joint disease includes additional original 
service treatment records pertaining to his first period of 
active service which were not previously of record; were 
submitted by the Veteran; and relate to his right knee injury 
and treatment thereof.  Such additional service documentation 
mandates that the Veteran's claim for service connection for 
right knee degenerative joint disease be reopened.  38 C.F.R. 
§ 3.156(c) (2009).  


ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for a L4-5 pinched nerve is granted.  

The Veteran's application to reopen his claim of entitlement 
to service connection for right knee degenerative joint 
disease is granted.  


REMAND

In light of their reopening above, the Veteran's claims of 
entitlement to service connection for both a chronic lumbar 
spine disorder and a chronic right knee disorder to include 
degenerative joint disease are to be determined following a 
de novo review of the entire record.  

In reviewing the record, the Board observes that the Veteran 
has not been afforded a recent VA examination for 
compensation purposes which addresses the lumbar spine and 
the right knee.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and 
fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran submitted a timely NOD with the March 2004 rating 
decision which denied both an increased evaluation for his 
bilateral foot disabilities and a total rating for 
compensation purposes based on individual unemployability.  
The Court has directed that where a veteran has submitted a 
timely NOD with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request 
that he provide information as to all 
treatment of his lumbar spine and right 
knee disabilities.  Upon receipt of the 
requested information and the 
appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation, not 
already of record, for incorporation 
into the record.  

2.  Request that copies of all VA 
clinical documentation pertaining to 
the Veteran's treatment, including that 
provided at the Pensacola, Florida, and 
Fort Worth, Texas, VA medical 
facilities and not already of record, 
be forwarded for incorporation into the 
claims files.  

3.  Then schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his chronic lumbar spine 
and right knee disabilities.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance opinions as 
to:

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
lumbar spine disorder had its onset 
during active service; is 
etiologically related to his 
inservice low back complaints; 
otherwise originated during active 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his bilateral 
foot and other service-connected 
disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
right knee disorder had its onset 
during active service; is 
etiologically related to his 
inservice right knee trauma and 
complaints; otherwise originated 
during active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
bilateral foot and other 
service-connected disabilities.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  The examiner is requested to 
provide a rationale for all stated 
opinions.  

4.  Then issue a statement of the case to 
the Veteran and his accredited 
representative which addresses the issues 
of the Veteran's entitlement to an 
increased evaluation for his bilateral 
hallux valgus with bunions, pes planus, 
hammertoes, and dorsal and plantar 
callouses and a total rating for 
compensation purposes based on individual 
unemployability.  The Veteran and his 
accredited representative should be given 
the appropriate opportunity to respond to 
the SOC.  

5.  Then adjudicate the Veteran's claims 
of entitlement to service connection for 
a chronic lumbar spine disorder and a 
chronic right knee disorder to include 
degenerative joint disease on a de novo 
basis with express consideration of the 
provisions of 38 C.F.R. § 3.310(a) (2009) 
and the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remains denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
J.T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


